Opinion by
Sullivan, J.
The official sample consists of a colored cardboard box with a picture of a boy and girl using these sets. The box encloses 28 small blocks of wood with letters pasted thereon, also a small metal box containing an ink pad. It was found that the picture and general get-up of the article indicates it is designed to be used by children. The court said that even if plaintiffs had established by competent proof.it. is not a. toy there is nothing in the record to bring it within any of the claims made. The protest was therefore overruled.